Case 5:20-cv-02165-JLS-KK Document 19 Filed 03/23/21 Page 1 of 1 Page ID #:157


                                                                                     JS-6
 ____________________________________________________________________________
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 5:20-cv-02165-JLS-KK                                              Date: March 23, 2021
Title: Elmer Indrawan et al v. FCA US LLC, et al
 Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

      Melissa Kunig                                                     N/A
       Deputy Clerk                                                Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                ATTORNEYS PRESENT FOR DEFENDANT:

                 Not Present                                       Not Present

PROCEEDINGS: (IN CHAMBERS) ORDER GRANTING PLAINTIFF’S
             MOTION TO REMAND (Doc. 12)

       Defendant FCA US LLC (“FCA”) removed this “lemon law” action from San
Bernardino Superior Court on October 15, 2020, invoking this Court’s diversity
jurisdiction. (Notice of Removal (“NOR”), Doc. 1.) On November 10, 2020, Plaintiff
brought the present Motion to Remand, contending that FCA has not made a sufficient
showing as to either the amount in controversy or diversity of citizenship. (Mot.,
Doc. 12.) FCA filed a notice of non-opposition, informing the Court that the parties have
agreed to settle this matter for a sum below the amount-in-controversy requirement and
that, while FCA maintains removal was proper and done in good faith, it does not oppose
remand. (Non-Opp., Doc. 18.)
       Accordingly, the Court GRANTS Plaintiff’s Motion1 and REMANDS the case to
San Bernardino County Superior Court—Case No. CIVDS2015803.


                                                                 Initials of Deputy Clerk: mku




       1
         The Court finds this matter appropriate for decision without oral argument. See Fed. R.
Civ. P. 78; C.D. Cal. R. 7-15. Accordingly, the hearing set for March 26, 2021, at 10:30 a.m., is
VACATED.

                               CIVIL MINUTES – GENERAL                                        1
